﻿On 4 October 1973 - in other words, 16 years ago to the day - I addressed the General Assembly for the first time. Since then, many of the situations that were dealt with at that time have undergone profound change. As I take the floor for the second time from this rostrum, my very first words will be to tell you how very glad I am to be able to share with you my reflections on some of the contemporary problems that will shape the future of humankind. Let me first, Mr. President, congratulate you on your election to the presidency of the forty-fourth session of the General Assembly. I am gratified indeed at the confidence and the honour that all the States members of our Organization have accorded, not only to your person and your country, but indeed to Africa, which is legitimately proud of this. I also congratulate your predecessor, Mr. Dante Caputo, the head of the Argentine delegation, for the masterful way he presided over the work of the forty-third session of the General Assembly. I wish to pay a special tribute also to the Secretary-General of the united Nations, His Excellency Mr. Javier Perez de Cuellar, whose competence and skill have enabled our Organization to regain its credibility. Therein lies proof of the fact that the countries of the southern hemisphere are proving their ability to contribute effectively to the taking of decisions that guide the affairs of the world.
The Republic of Zaire will always recall the important role played, immediately after its independence, by the United Nations in restoring peace and safeguarding our national unity, jeopardized by the spectre of internationalisation of the Congo crisis, which we remember as a tragic event.
In exactly 11 years, the lights will dim and go out on the twentieth century. This is something more than the simple passage from one century to another? it is the crossing of a threshold between two millennia - a rare phenomenon in the life of any person. To have the illusion of having gone through a thousand years is a privilege not given to all generations.
But, if the ways in which God moves are mysterious and if no one knows what the years ahead hold in store for us, one thing none the less remains certain: a few nations around the world, representing 683 million inhabitants out of the 6 billion of the total population, are jealously monopolizing the technology, progress and development to whose expansion all peoples the world over have made a contribution. This is why the message I carry to this Assembly from the heart of Africa is first and foremost a message of peace and an appeal for the solidarity of peoples, together with an invitation to safeguard our environment, so that the twenty-first century, the horizon of which we are now trying to scan, may become for us a century of progress and of shared happiness.
But first and foremost, I crave your indulgence as I return briefly to the consideration of certain subjects that I broached some 16 years ago, notably those involving peace and the international economic order. You will recall that, back
then, I denounced the perpetuation of the colonial situation and of apartheid on African soil, and I recalled that before the hurricane of history, ready or not, ripe or not, a fruit will fall.
Thus, we have seen the Portuguese compelled to abandon their African colonies and the British turn over the reins of power to the black majority in the former Southern Rhodesia. Apartheid continues to flout the conscience of all mankind, but Africa and the world have managed in the meantime to mobilize with a view to dismantling it, and the time is not far off when blacks, whites, mestizos and Indians will be able to enjoy the same rights and the same freedoms within one and the same democratic State.
On the strength of that conviction, and notwithstanding the predictable reactions that certain initiatives would give rise to, I agreed to receive in my own country, first, former President Pieter Botha, in October 1988, and then, last August, his successor, Frederik de Klerk. Those two encounters enabled me to make an appeal before my interlocutors for the cause of those whose freedom and dignity are flouted and to stress the urgency of doing away with apartheid. Beyond that, the ad Hoc Committee on Apartheid of the Organization of African Unity (OAU) displayed open-mindedness and good will in acknowledging recently, at Harare, and under certain conditions, the principle of constructive dialogue with the Pretoria regime.
As regards Namibia, the last colonial bastion on the African continent, it is resolutely moving towards independence thanks to the determination of the nationalists of Namibia, led by the South West Africa People's Organization (SWAPO) and thanks to tine relentless pressure brought to bear by the international community on South Africa. The Assembly will recall that, as a way of bearing witness to its solidarity with Egypt, a part of whose territory was occupied by Israel, the Republic of Zaire, represented by myself personally, announced from this lofty rostrum that it was breaking diplomatic relations with the Hebrew State. The restitution of the Sinai to Egypt having occurred in the interim, in 1982, in conformity with the Camp David Accords, it made seize for us properly to restore our diplomatic relations with Tel Aviv.
What this means is that this position makes it possible for the Republic of Zaire to remind our Israeli friends that if they feel entitled to have secure and recognized boundaries they must in exchange recognize the same rights for the Palestinians reduced to wandering for more than 40 years. Now Palestinians and Israelis can no longer ignore one mother. They must sit down together and make peace on the basis of Security Council resolution 242 (1967).
Since then, on the Asian continent Viet Nam has managed to achieve its own unification? the Korean people is pursuing the path of dialogue to decide on its destiny, while the Cambodian people has placed its hope in the dialogue, difficult to be sure, that has begun among its various leaders in Paris? the breakdown of the first round must not discourage us.
In the space of 16 years many other hotbeds of tension have sprung up across Africa: Chad, Western Sahara, Ethiopia, Somalia, Sudan, Angola, Mozambique, Burundi, Burkina Faso, Mali and, more recently, Senegal and Mauritania.
Our continent needs no armed conflict. It is peace and development to which it deeply aspires. That is why we welcome the fact that, thanks to the advantages of dialogue and the concerted approach to things, certain of these hotbeds of tension have been defused while others are in the process of being defused, which further testifies to the maturity of Africans and their ability to settle their disputes peacefully.
Further away from ourselves, speaking in this case about the Afghan problem, we encourage the unilateral or concerted initiatives already in train. In so far as the Iran-Iraq conflict is concerned, we welcome the cease-fire that has come about, and in this connection we praise the discreet and effective steps taken by the Secretary-General.
Likewise we hope that Lebanon, once freed from foreign influence, will again find the path to national reconciliation and build upon its rich tradition as a people that is industrious and loves peace and freedom. Along these lines we support the work the Tripartite Committee of the Arab League has been doing.
In connection with international economic relations between poor and rich countries alike, when I first addressed the Assembly I asked the conscience of the world to ask itself in turn whether it was not the poor countries which in the final analysis served to enrich the wealthy ones.
Today I feel that the answer is clear. No one, indeed, can have any doubt about the reality of the phenomenon of negative capital transfers to the detriment of the poor countries through, among other things, machinery set up for the repayment of debt.
We are also concerned about protecting the environment} the Republic of Zaire had the honour to initiate the World Charter for Nature. That has not, however, kept certain industrialized countries from unscrupulously transforming Africa into a dumping ground for toxic wastes described on our continent as deadly waste. 
This brief retrospective indicates that over the course of the last 16 years, notwithstanding the cropping up of certain hotbeds of tension, tine international climate has improved significantly. However, there is the risk of all this being compromised as long as certain crucial problems continue to jeopardize world equilibrium. We are here speaking about issues of development, peace and the environment.
In our day and age, mankind has the resources and wherewithal to ensure its development world-wide, but a number of countries, particularly those of Africa, lag behind considerably in economic and social terms, notwithstanding their enormous potential in natural resources.
Two major phenomena, closely linked, stymie all efforts at growth and development of our economies the crushing burden of external debt and the relentless worsening of terms of trade. These phenomena are familiar to all of us, and I would stress above all the question of our external debt.
So far as we Africans are concerned, external debt is strangling our economies. By contrast, so far as our creditors are concerned, the $230 billion Africa owes them is scarcely a drop in the bucket compared to what the New York Stock Exchange alone lost in the October 1987 financial crash.
In Zaire, for instance, before the 1987 restructuring, debt servicing was devouring some 26 per cent of our export income and some 50 per cent of the State budget. It was no longer possible to finance social expenditures even at a minimal level or to make indispensable investments in infrastructure.
Notwithstanding the restructuring, indebtedness continues to grow because of the machinery of accumulative interest, compelling us to resort to still more borrowing.
None the less we appreciate the gestures of solidarity made before the Toronto Summit by Canada, and after it by France, the United States and a number of other developed countries.
Recently Belgium, in turn, took an innovative approach to the matter, not only by cancelling public debts involving Africa* countries and absorbing a third of the commercial debt guaranteed notably vis-à-vis Zaire, but also by staggering and restructuring two thirds of that commercial debt over a period of 25 years with a 14-year period of grace.
Moreover, interest charges on the two remaining thirds will be converted into a fund based on local currency aimed at financing development projects initiated by the beneficiary countries. Still addressing the subject of debt, I pay tribute also to the People's Republic of China, which since 1973 has discreetly, for the benefit of its African partners including Zaire, enacted measures consisting in a lightening of the debt burden by converting credits into local currencies for the purpose of financing on-the-scene bilateral co-operation projects.
These isolated measures aimed at lightening the debt burden are generous to be sure, but they will not be as great as desired because of the harmful effect of the deterioration in the terms of trade on our economies, which will reduce our capacity to repay debt and to finance our development.
We feel that the African continent must be able to enter the next century with dignity. Innovative international policies must be devised to reduce foreign debt, restore confidence among partners and strengthen co-operation for development. This is a question of ethics and justice. What we have always asked of our partners - without failing to acknowledge the need to repay debt - especially in the case of the least developed countries, is that moratoriums be arranged, that repayment be extended over more realistic periods, and that interest rates be renegotiated, taking into account our actual ability to pay.
However, now that the last decade of the twentieth century is at hand, is it not time to come up with more innovative solutions to the debt problem? Guided by the model of co-operation already set up by some Member States, the international community should urge Africa's creditors to accept the principle of a grace period of at least 10 years and to agree to the repayment of all debt in local currencies. The resources thereby freed would be channelled into national development funds, which would in turn be earmarked for financing public aid private investment projects likely to further the growth of our economies.
In so doing, our creditors - that is, States, commercial banks and multinational corporations - instead of passively awaiting repayment of their debts, would participate on a basis of solidarity in restoring growth to our economies. Thus, and only thus, will it be possible to preserve and strengthen the climate of detente aid mutual trust in international relations between the wealthy countries and our developing countries.
I take this opportunity to recall that the united Nations Programme of Action for African Economic Recovery and Development 1986-1990, which was adapted at the conclusion of the special session of the General Assembly devoted to that question, included two complementary obligations. First, the African countries have the obligation to implement economic reforms and, secondly, the international community undertakes the commitment to support Africa's efforts. Some time prior to the adoption of that Programme a number of African countries, including the Republic of Zaire, had begin economic-policy reforms designed to foster rapid recovery and to lay the groundwork for sustained development. That determination is all the more courageous and praiseworthy in that the effects of those measures have generally spawned social tension and political instability.
Notwithstanding the sacrifices made, the results of those structural adjustment measures have proved meagre, ephemeral or merely nonexistent. Indeed, our situation has grown worse, as was confirmed by the Secretary-General's report - submitted to the forty-third session of the General Assembly - on the mid-term review of the implementation of the Programme.
For those reasons I make this appeal to the conscience of the international community* beginning in 1990, and in the light of the approach I have just sketched out, let us devise a genuine plan for international solidarity in favour of African development, a plan similar to the Marshall Plan that was launched for the reconstruction of a Europe ravaged and devastated by the Second world war.
It is within that framework that I am proposing that in the decade 1990 to 1999 the African countries pay all their debts in local currency and that the new recourses thus freed be devoted solely to attaining the goal of economic growth with the co-operation of the competent international organs.
Taking advantage of reforms already under way, the lessons learned from past experience, and the effects of recent actions, Africa will be sufficiently prepared to cope with domestic constraints, to participate actively as a genuine economic partner in the progress and development of mankind, and thus to occupy an honourable place in the world of the twenty-first century.
However, African economic development presupposes a climate of peace, freedom and security. Africa feels that it is an integral part of any process designed to achieve world peace. Thus, each State of our continent, to the extent of its possibilities, feels the duty to work towards the maintenance of peace, both home and abroad.
In this connection I have noted with satisfaction - as has for that matter the international community as a whole - the progress achieved in recent years in the field of disarmament and the reduction of armed conflicts, particularly through the promotion of the detente set in train by the Washington agreements concluded between the united States of America and the Soviet Union.
However, that climate, which is basically a product of the lessening of tension between the two super-Powers, must also generate the results the international community expects in the field of development. As the Assembly is aware, from the moment it attained independence my country, Zaire, has been obliged to overcome civil wars and wars of secession, from the ashes of which a State and a nation have been forged. For almost 24 years the people of Zaire have been living in peace and national harmony. Moved by its commitment to Africa in the service of peace, the Republic of Zaire has, together with its neighbours Rwanda and Burundi, established a zone of economic solidarity that has rapidly become a zone of security and stability in the sub-continent.
In the name of maintaining peace, my country has twice lent its support to Chad, first at the request of the Organization of African Unity and then in response to the appeal of the legal Government of Chad, in order to defend that country's territorial integrity. Tirelessly pursuing the ideal of peace, the Republic of Zaire and Zambia, its neighbour to the south-east, have, after seven years of negotiations, just signed a treaty delimiting a portion of their common frontier that had been undefined and a source of contention since 1894.
Of the 9,116 kilometres of border it shares with nine neighbouring States, Zaire shares more than 2,600 kilometres with Angola. That indicates our interest in seeing peace restored to that fraternal country that has been ravaged by 14 years of war. That is why I unhesitatingly agreed to undertake the mission of mediation entrusted to me by my colleagues the Heads of State of central and southern Africa, who met on 16 May this year at Luanda. Within that context
managed - not without difficulty - to organize on 22 June 1989 the Gbadolite summit meeting in which 20 African countries participated, including 18 Heads of State and two highly placed heads of delegation.
that day Africa witnessed the laying of the foundation on which peace in Angola will be built, namely, the historic handshake between President Dos Santos of Angola and Mr. Jonas Savimbi, the leader of UN IT A; the proclamation of a cease-fire? and the establishment of the principle of negotiations leading to national reconciliation.
For my part, I believe that the Angolans remain the sole masters of the peace process that has been initiated. In whatever way they work together, directly or indirectly, it is up to the Angolans alone to deal with the political and military questions that affect their coin try.
The international community has noted that if respect for the cease-fire under the Gbadolite Declaration has proved to be ephemeral, for essentially psychological reasons compounded by interference from abroad, our Angolan brothers none the less have not broken off dialogue but indeed have gathered four successive times with the mediator.
I remain convinced that the unshakable determination to restore peace clearly expressed by the Angolan people will prove more than equal to current difficulties. The full implementation of the Brazzaville and New York quadripartite accords and the successful implementation of Security Council resolution 435 (1978) on the independence of Namibia, together with the advent of peace and justice in southern Africa, depend in great part on national reconciliation in Angola. I invite the international community to do all it can to ensure that the efforts of Africa and of Angola towards peace are crowned with success. In our capacity as mediator we remain more than ever determined to provide our Angolan brothers with all possible assistance and to make available to them our own modest experience.
Peace, security and economic and social development call for the advent of an environment in which people can freely develop and evolve in tranquillity, with their rights fully guaranteed. In Africa we are familiar with the prominence accorded to fundamental freedoms ever since the era of traditional societies, vestiges of which still survive today notwithstanding the determination of the colonial Powers to annihilate them. Our ancestors were devoted to the idea of freedom in the name of which they fiercely resisted everywhere all attempts at conquest from outside.
The question new for us Africans is to ascertain whether the political structures we are setting up do indeed foster the full unfolding of freedom. This is not because that is what the West wants us to do - because democracy is not the
monopoly of Western societies - but because we continually seek political and economic strategies likely to promote out development.
TO be sure, we do not maintain that modern African societies no longer have anything to accomplish for democracy or for more democracy. On the contrary, we are saying that some of our political structures constitute a real democratic framework attuned to the African and likely to achieve social integration in our countries.
In Zaire we are endeavouring to bring our own particular touches to bear on formulating and avoiding human rights. It is with this concern in mind that we have adhered to the Universal Declaration of Human Rights and ratified the two international Covenants on civil aid political rights aid on economic and social rights. My country is one of the 40 States Members of the Organization to have ratified the Optional Protocol on Civil and Political Rights. It also immediately acceded to the African Human Rights Charter. Finally, my Government includes a department entrusted with the protection of the rights and freedoms of our citizens, a department endowed with sweeping powers to accomplish its mission. The machinery thus set up illustrates our political determination to promote the rights and freedoms of Zairian citizens and the rights of foreigners who have chosen to live within our country.
Experience, though recent, has already shown that this department is playing an essential role in providing information to citizens on their rights and freedoms; it is intervening and redressing acts involving damage done when individuals have seen their rights unjustly violated and have exhausted all other machinery of recourse? and it oversees respect for procedures, conditions and proper treatment with regard to detainees.
Zaire welcomes the tribute paid to it by the United Nations Commission on Human Rights in February this year in omitting its name, on the basis of what had been achieved in this field, from the list of countries considered as not respecting human rights. Of course, we recognize that we have not yet reached the ideal situation, but the fact that all countries of the world, even the most advanced, do not escape criticism when it comes to the violation of individual rights adequately shows that one cannot, on the basis of an administrative or police slip-up noted here or there, confuse a State of law with States that have made repression their system of government.
I should like to conclude my statement by dealing with questions involving the environment. I recall with emotion my own youth closely intertwined with the majesty of our rivers and the purity of our streams. I also recall our virgin and luxuriant forests from which every morning one heard the call of birds. It is with deep sadness that we witness today the accelerated deterioration of our natural environment under the impact of multiple and repeated aggression. The indignation and protest triggered the world over by the export of toxic wastes have shown a growing awareness within the international community of the major risks for humanity posed by the deterioration of the quality of life, of which atmospheric pollution is one of the most obvious manifestations. Hence, Zaire urgently calls for the swift devising of rigorous international norms vital to the preservation of our planet and the future of mankind.
At the present stage, my country's contribution towards safeguarding the natural environment is expressed by its active support for the complete implementation of the World Charter for Nature.
With 47 per cant of the tropical African forests within its borders the Republic of Zaire has brought 5 per cent of its national territory under national protection. Our goal is to bring that figure up to 16 per cent - some 376,200 square kilometres. Within this area we arc protecting rare species threatened by extinction. This includes the white rhinoceros, the number of which increased from 11 in 1980 to 25 in 1989. We are also ensuring the protection of the okapis a partial study over 10,000 square kilometres has show a density of okapi for every two square kilometres. As for elephants, the forests and savannahs of Zaire contain a population of nearly 200,000 elephants out of a total of 700,000 across all of Africa. Here, I pay tribute to all those countries that have taken measures aimed at discouraging trade in ivory, the major cause of the extermination of elephants. Our concern also goes to gorillas living in the mountains we share with our neighbour, Rwanda, aid for which the late regretted but remembered Mrs. Ebssey gave her life. members will agree with me that all progress that compromises ecological balance destroys man himself as he seeks to achieve peace and a life of tranquillity and full development. I should like to conclude by expressing the hope that the climate of detente which marks international relations today will become much stronger and, in the last decade of the twentieth century, bring us more peace aid more solidarity among peoples.
It seems to me to be vital that the international community adopt a disinterested approach of genuine solidarity towards Africa, with regard to which many prejudices are held, tending to condemn us to underdevelopment.
Therefore, with regard to Africa's indebtedness, I have proposed a new approach, that of converting all our debts into local currency and setting up development funds to finance priority investments. That would mean creating the conditions to enable Africa to take charge of its own development and to enter the twenty-first century with greater dignity.
It goes without saying that, as I have already pointed out, for Africa world peace is essential. That is why I have emphasized my country's contribution to the efforts to restore peace in Africa, and especially in Angola.
Similarly, it must be recognized that human rights and freedoms are among the preconditions for the development of any human community. As regards ourselves, I have described the institutional machinery that we have devised and established to promote and protect those rights and freedoms.
Finally, I have recalled the international community's duty with regard to nature, whose preservation is indispensable for the survival of the human race, and I have described Zaire's contribution in that regard.
The principles on which our Organization is based and to which we have all freely subscribed are noble. They reflect our common concern for peace aid freedom and for the dignity and improved well-being of all the peoples of the world. Respect for those objects of our concern is the best guarantee of a serene future for mankind.
May the twenty-first century fulfil our hopes of solidarity, justice, peace and progress.
